


110 HCON 43 IH: Expressing the sense of Congress that the

U.S. House of Representatives
2007-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 43
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2007
			Mr. Paul (for
			 himself, Mr. Neal of Massachusetts,
			 Mr. Gilchrest,
			 Mr. Kucinich,
			 Mr. Bartlett of Maryland,
			 Mr. Meehan,
			 Mr. Duncan,
			 Mr. Abercrombie,
			 Mr. Jones of North Carolina, and
			 Mr. Taylor) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  President should implement Recommendation 9 of the Iraq Study Group
		  Report.
	
	
		Whereas immediately after the attacks on the United States
			 on September 11, 2001, the Government of Iran signaled to the United States a
			 willingness to cooperate in the effort to find and capture the perpetrators of
			 that attack;
		Whereas immediately after the United States invasion of
			 Iraq in 2003, the Government of Iran sent a message to the United States
			 Department of State proposing a broad dialogue with the United States,
			 suggesting a willingness to cooperate on nuclear programs, accept the State of
			 Israel, and terminate Iranian support for Palestinian militant groups;
			 and
		Whereas the President of the United States recently
			 praised the work of the Iraq Study Group, stating that the administration,
			 benefitted from the thoughtful recommendations of the Iraq Study Group,
			 a bipartisan panel led by former Secretary of State James Baker and former
			 Congressman Lee Hamilton: Now, therefore, be it:
		
	
		That the President of the United States
			 should implement Recommendation 9 of the Iraq Study Group Report, which states:
			 Under the aegis of the New Diplomatic Offensive and the [Iraq
			 International] Support Group, the United States should engage directly with
			 Iran and Syria in order to try to obtain their commitment to constructive
			 policies toward Iraq and other regional issues. In engaging with Syria and
			 Iran, the United States should consider incentives, as well as disincentives,
			 in seeking constructive results..
		
